DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
Reference character “900” has been used to designate both an exemplary view of a display (Fig. 9A; ¶73) and an exemplary computing system (Fig. 12; ¶92).  It appears that 900 in Fig. 12 should be 1200.
The drawings do not include the following reference sign(s) mentioned in the description: 1200 (¶92).  It appears that 900 in Fig. 12 should be 1200.
The drawings include the following reference character(s) not mentioned in the description: 1228 (Fig. 12).  
Appropriate corrections to the drawings and/or specification are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim(s) 12 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	The claim should end in a period.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasser (US 2012/0166137 A1).
Grasser discloses:
at a surveying system comprising:
a total station (¶156, lines 17-19; ¶191-192), 
a GNSS device (rover 100 including 115, Fig. 1A; 205 in 115, Fig. 2), and 
a coupling mechanism for coupling the GNSS device with the total station (¶191) [where the GNSS device in communicatively coupled to the total station];
determining, based on one or more outputs from the GNSS device of the surveying system, whether a set of GNSS signals is available; in accordance with a determination that the set of GNSS signals is available, determining a position of a point based on the set of GNSS signals (¶33) [where the outputs are GNSS solution outputs].
When the result of the determining step is that the GNSS signal are available, the final step of the claim [in accordance with a determination that the set of GNSS signals is not available, automatically determine a position of the point based on an angular measurement and a distance measurement with respect to the point obtained by the total station] does not occur and thus does not need to be addressed.  See Ex parte Schulhauser, Appeal 2013-007847, Application No. 12/184020, April 28, 2016, 21 pages; MPEP 2111.04 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasser (US 2012/0166137 A1) in view of Ito (JP 2004347576 A).
In regard to claim 12, Grasser discloses:
at a surveying system comprising:
a total station (¶156, lines 17-19; ¶191-192), 
a GNSS device (rover 100 including 115, Fig. 1A; 205 in 115, Fig. 2), and 
a coupling mechanism for coupling the GNSS device with the total station (¶191) [where the GNSS device in communicatively coupled to the total station];
determining, based on one or more outputs from the GNSS device of the surveying system, whether a set of GNSS signals is available; in accordance with a determination that the set of GNSS signals is available, determining a position of a point based on the set of GNSS signals; in accordance with a determination that the set of GNSS signals is not available, automatically determining a position of the point based on measurements with respect to the point obtained by the total station (¶33) [where the outputs are GNSS solution outputs].
Grasser fails to disclose the total station measurements include an angular measurement and a distance measurement.
Ito teaches a total station (30, Fig. 7; ¶7), comprising total station measurements that include an angular measurement and a distance measurement (p. 3, ¶1; p. 4, ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the known total station of Ito as the total station in the combination in order to implement the total station disclosed in Grasser.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the total station of Grasser is implement.
In regard to claim 1, Grasser discloses a surveying system, comprising: 
a total station (¶156, lines 17-19; ¶191-192); 
a GNSS device (rover 100 including 115, Fig. 1A; 205 in 115, Fig. 2), comprising: 
a GNSS antenna for receiving position data from a plurality of satellites (¶42-43); 
a coupling mechanism for coupling the GNSS device with the total station (¶191) [where the GNSS device in communicatively coupled to the total station]; 
wherein the system is configured to: determine, based on one or more outputs from the GNSS device, whether a set of GNSS signals is available; in accordance with a determination that the set of GNSS signals is available, determine a position of a point based on the set of GNSS signals; in accordance with a determination that the set of GNSS signals is not available, automatically determine a position of the point based on measurements with respect to the point obtained by the total station (¶33) [where the outputs are GNSS solution outputs].
Grasser fails to disclose the total station measurements include an angular measurement and a distance measurement; and the total station comprises a camera, a laser module, one or more motors configured to reposition the camera of the total station, and one or more encoders configured to measure vertical and horizontal angles from the total station to a target.
Ito teaches a total station (30, Fig. 7; ¶7), comprising: 
a camera (2, Fig. 1 and 4; p. 3, ¶1), 
a laser module (4, Fig. 1 and 4; p. 3, ¶1), 
one or more motors configured to reposition the camera of the total station (p. 3, ¶2), and 
one or more encoders configured to measure vertical and horizontal angles (5 and 8, Fig. 1 and 4; p. 4, ¶2) from the total station to a target (30 to 28, Fig. 7);
wherein total station measurements include an angular measurement and a distance measurement (p. 3, ¶1; p. 4, ¶2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the known total station of Ito as the total station in the combination in order to implement the total station disclosed in Grasser.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the total station of Grasser is implement.
In regard to claim 3, Grasser further discloses determining a position of a point based on the set of GNSS signals comprises determining the position of the point using RTK positioning (¶42; ¶49).
In regard to claim 5, Grasser further discloses the measurements are obtained by the total station after the determination that the set of GNSS signals is not available (¶33) [where GNSS is used when GNSS is available and other methods are used when GNSS is unavailable/when in a GNSS shadow].  In the combination, the total station measurements include an angular measurement and a distance measurement.
In regard to claim 6, the claim encompasses performing the same method as claim 1 at a subsequent time, where at least one of the previous times a set of GNSS signals were not available.  One of ordinary skill in the art would recognize that someone would not build or buy the system of the invention, use it once, and then throw it away.  The system would be used over a long period of time, and thus would be expected to perform the same method at a subsequent time of a previous time one a set of GNSS signals were not available.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
In regard to claim 7, Grasser further discloses in accordance with a determination that the second set of GNSS signals is available, foregoing obtaining measurements with respect to the second point by the total station (¶33) [where GNSS is used when GNSS is available and other methods are used when GNSS is unavailable/when in a GNSS shadow].  In the combination, the total station measurements include an angular measurement and a distance measurement.
In regard to claim 8, Grasser further discloses determining, by the total station, measurements to the GNSS device (¶156, lines 17-19), wherein the GNSS device is placed at the point (¶33).
Ito further teaches that the measurements made by a total device with respect to a rover are an angular measurement to the GNSS device and a distance measurement to the GNSS device (p. 3, ¶1; p. 4, ¶2).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasser and Ito, as applied to claim 1, above, and further in view of Duong (US 2007/0188380 A1).
Grasser and Ito fail to teach determining whether a set of GNSS signals is available comprises determining whether a set of GNSS signals above a predefined quality threshold is available.
Duong teaches determining that a GNSS signal is available if it is above a predefined quality threshold (¶33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that only satellite signals that can provide a requisite positioning accuracy are used.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning accuracy is improved by only using satellite signals that can provide a requisite positioning accuracy.
In the combination, for a set of a sufficient number of GNSS signals to provide a GNSS solution to be available (i.e. ¶33 of Grasser), each signal of the set must be above the predefined quality threshold.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasser and Ito, as applied to claim 1, above, and further in view of Harper (US 2011/0287779 A1).
Grasser and Ito fail to teach the angular measurement and the distance measurement are obtained by the total station before the determination that the set of GNSS signals is not available.
Harper teaches determining a position using an alternate positioning method other than GNSS positioning in order to test the validity of the GNSS position (i.e. that it is not incorrect due to jammed or spoofed signals) (Fig. 10; ¶8-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that an incorrect position is not adopted for a target point.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that only accurate target point positions are determined and recorded.	
In the combination, since the system is configured to perform an alternate positioning method using an angular measurement and a distance measurement of a total station, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use this as the alternate positioning method in Harper.  Thus, both GNSS measurements and total stations measurements would be taken at the same time.  A determination that the set of GNSS signals is not available would occur after measurements of GNSS signals were attempted, and thus would occur after the total station measurements were obtained.  That is, the total station measurements are obtained before the determination that the set of GNSS signals is not available.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasser and Ito, as applied to claim 1, above, and further in view of Jadav (US 2020/0096598 A1).
In regard to claim 9, Grasser and Ito fail to teach the system is further configured to: receive a user input to switch between the total station and the GNSS device, and responsive to receiving the user input, determining location information of an unknown point based on the user input.
Jadav teaches receiving a user input to switch between the positioning methods, and responsive to receiving the user input, determining location information of an unknown point based on the user input (¶49) [where the user input is the current feedback from the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow the user to switch from GNSS positioning to total station positioning when the user judges based on conditions that a GNSS-determined position will not be possible, thus reducing the amount of time to determining a position by not waiting for the system to determine that the GNSS position is unavailable.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position determination time is reduced.
In regard to claim 10, Grasser further discloses a control subsystem with buttons (120, Fig. 1A; ¶52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the input devices of the combination, such as one or more of the buttons, in order to implement the user feedback feature.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user feedback is provided to the system.

The following reference(s) is/are also found relevant:
	Ogawa (JP 2004037140 A), which teaches a total station comprising a camera, a laser module, one or more motors configured to reposition the camera of the total station, and one or more encoders configured to measure vertical and horizontal angles form the total station to a target (¶20-22; ¶29).
	Siercks '739 (US 2017/0067739 A1), which teaches determining a GNSS position if available (¶459), or else determining position measured by a total station (¶460).
Dictionary of Multimedia and Internet Applications: A Guide for Developers and Users, which teaches that a button can be a software button displayed on a screen.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648